BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

 

2004 Annual Report on Form 10-K

 

EXHIBIT 10.6

 

AMENDED AND RESTATED PREMIUM OPTION AND

RESTRICTED STOCK PROGRAM

 

Effective July 1, 2004

 



--------------------------------------------------------------------------------

As Amended and Restated

Effective 7-1-04

 

BRIGGS & STRATTON CORPORATION

 

PREMIUM OPTION AND RESTRICTED STOCK PROGRAM

 

As adopted by the Compensation Committee on April 20, 2004



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

PREMIUM OPTION AND RESTRICTED STOCK PROGRAM

 

1.0 Objectives

 

The Premium Option and Restricted Stock Program (“PORS Program”) is designed to
build upon the Company’s Economic Value Added Incentive Compensation Plan (“EVA
Plan”) by tying the interests of all Senior Executives to the long term
consolidated results of the Company. In this way, the objectives of Senior
Executives throughout the Company will be more closely aligned with the
Company’s Shareholders. Whereas the EVA Plan provides for near and intermediate
term rewards, the PORS Program provides a longer term focus by allowing Senior
Executives to participate in the long-term appreciation in the equity value of
the Company. In general, the PORS Program is structured such that each year an
amount equivalent to the Total Bonus Payout under the EVA Plan is invested on
behalf of Senior Executives in restricted shares of the Company’s Stock
(“Restricted Shares”) and an amount equivalent to the Senior Executive’s Target
Incentive Award is invested in premium options on the Company’s Stock (“PSOs”).
The Restricted Shares vest five years after their date of grant. The PSOs vest
and become exercisable after they have been held for three years, and they
expire at the end of five years. The PSOs are structured so that a fair return
must be provided to the Company’s Shareholders before they become valuable.

 

2.0 Restricted Share Grants

 

For fiscal 2005 and subsequent years, the dollar amount to be invested in
Restricted Shares for each Senior Executive shall be equal to the amount of each
Participant’s Total Bonus Payout determined under the EVA Plan. The number of
Restricted Shares awarded shall be determined by dividing (a) the dollar amount
of such Restricted Shares award by (b) the Fair Market Value of Company Stock on
the date of grant as determined by the Committee, rounded (up or down) to the
nearest 10 shares. Fair Market Value is defined in the Company’s Stock Incentive
Plan (“SIP Plan”).

 

All Restricted Shares shall vest on the fifth anniversary of the date of grant
regardless of whether such vesting date occurs before or after retirement and
shall have such other terms and conditions as the Committee shall determine.

 

3.0 Premium Stock Option Grants

 

For fiscal 2005 and subsequent years, the dollar amount to be invested in PSOs
for each Senior Executive shall be equal to the amount of each Participant’s
Target Incentive Award determined under the EVA Plan. The number of PSOs awarded
shall be determined by dividing (a) the dollar amount of such PSO award by (b)
the Black-Scholes value of a share of Company stock based on its Fair Market
Value on the date of the grant as determined by the Committee, rounded (up or
down) to the nearest 10 shares. Fair Market Value is defined in the SIP Plan.

 

1



--------------------------------------------------------------------------------

All PSOs shall vest and be exercisable beginning on the third anniversary of the
date of grant and shall terminate on the fifth anniversary of the date of grant
unless sooner exercised, unless the Committee determines other dates.

 

The exercise price for PSOs shall be 110% of the Fair Market Value per share of
the Company’s Stock on the date of grant.

 

4.0 Limitations on Grants and Carryover

 

Notwithstanding Sections 2 and 3, the maximum number of Restricted Shares that
may be granted to all Senior Executives for any Plan Year shall be 250,000, and
the maximum number of PSOs that may be granted to all Senior Executives for any
Plan Year shall be 365,000. In the event that the limitations shall be in effect
for any Plan Year, the dollar amount to be invested for each Senior Executive
shall be reduced by proration based on the aggregate Total Bonus Payouts or
Target Incentive Awards of all Senior Executives so that the limitations are not
exceeded. The amount of any such reduction shall be carried forward to
subsequent years and invested in Restricted Shares or PSOs to the extent the
annual limitation is not exceeded in such years.

 

5.0 The Stock Incentive Plan

 

Except as modified herein, PSOs are Incentive Stock Options under the Company’s
SIP Plan as amended from time to time to the extent they are eligible for
treatment as such under Section 422 of the Internal Revenue Code. If not
eligible for ISO treatment, the PSOs shall constitute nonqualified stock
options. Except as specifically modified herein, PSOs shall be governed by the
terms of the Company’s SIP Plan, and shall be granted as described in this
Program annually unless the Committee modifies or terminates either the EVA Plan
or the SIP Plan. As provided in the SIP Plan, all grants of PSOs to Participants
who are subject to Sec. 16(b) of the Securities Exchange Act of 1934 are subject
to approval of the Company Shareholders. In the event such approval is not
obtained, this Program shall terminate.

 

6.0 Definitions

 

All capitalized terms used herein that are not otherwise defined shall have the
same meaning given to them in the Company’s Economic Value Added Incentive
Compensation Plan.

 

2